Exhibit 10.9.1


AMENDMENT NO. 1 TO PROMISSORY NOTE
THIS AMENDMENT NO. 1 TO PROMISSORY NOTE (this “Amendment”) is entered into as of
January 27, 2017, by and among SandRidge Realty, LLC, an Oklahoma limited
liability company (“Borrower”), Fir Tree E&P Holdings II, LLC, a Delaware
limited liability company (“Fir Tree”), and SOLA LTD, a Cayman Islands exempted
company (“Solus”; and together with Fir Tree and certain other co-lenders from
time to time, together with their successors and assigns, collectively,
“Lender”).


BACKGROUND
WHEREAS, reference is made to that certain Promissory Note, dated as of October
4, 2016, executed by Borrower and payable to Lender (the “Note”);
WHEREAS, Borrower and Lender have agreed to modify the Note on the terms and
conditions set forth herein;
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.    Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Note.
2.    Amendments.
(a) Section 8 of the Note is hereby amended and restated as follows:
“This Note shall not be prepayable except upon Lender’s prior written consent or
as provided in Section 5 above. Notwithstanding the foregoing, commencing on the
earlier of the date on which (i) all of the Indebtedness and other sums owing
and/or payable under the First Lien Credit Agreement and/or the other First Lien
Credit Documents have been paid in full and no re-borrowing or further credit is
available thereunder, and all commitments thereunder have been cancelled, or
(ii) the First Lien Credit Agreement has been refinanced, Borrower may prepay
this Note in whole or in part at any time, at par, and from time to time during
the term hereof upon ten (10) days’ prior written notice to Lender, without any
prepayment premium or penalty, subject to the application of payments provisions
set forth in Section 6 above.”
3.    Governing Law. THIS AMENDMENT WAS NEGOTIATED, EXECUTED AND DELIVERED IN
THE STATE OF NEW YORK, IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
AND THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS). TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY RIGHT TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AMENDMENT, AND THIS


1





--------------------------------------------------------------------------------




AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


4.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
5.    Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts (including by facsimile transmission or in
portable document format (PDF)), each of which shall be deemed an original and
all of which when taken together shall constitute one and the same agreement.
6.    References. Any reference to the Note contained in any notice, request,
certificate or other document executed concurrently with or after the execution
and delivery of this Amendment shall be deemed to include this Amendment unless
the context shall otherwise require.
7.    Other Provisions. All other provisions of the Note not specifically
amended by this Amendment shall remain in full force and effect.


[Signature Page Follows.]


2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
BORROWER:


SANDRIDGE REALTY LLC,
an Oklahoma limited liability company


By:
/s/ Julian Bott
Name:    Julian Bott    
Title:    Executive Vice President and Chief

Financial Officer
    


LENDER:


FIR TREE E&P HOLDINGS II, LLC,
a Delaware limited liability company


By:    /s/ Brian Meyer    
Name:    Brian Meyer    
Title:    Authorized Person    





SOLA LTD,
a Cayman Islands exempted company


By:    /s/ Joshua Sock        
Name:    Joshua Sock    
Title:    Authorized Signatory    





